If we treat this proceeding as a petition for rehearing under the statute (Code 1907, § 5372), the appeal must be dismissed, for the reason that the appeal in this case is from the judgment nil dicit, and not from the order of the court denying the petition to set aside the judgment. A proceeding by petition for rehearing in a court of law is not a continuation of the proceedings in the original suit, but is a separate and independent suit, partaking of the nature of a bill in equity for relief against a judgment at law, and must be commenced by petition addressed to the judge of the court, stating the matter complained of, with an appropriate prayer for relief. Code, § 5373; Evans v. Wilhite, 167 Ala. 587, 52 So. 845; Ex parte Johnson, 60 Ala. 429; Garrett v. Terry, 33 Ala. 514; Pratt  McKenzie v. Keils  Sylvester, 28 Ala. 390. To review the action of the court denying relief in such case, the appeal must be prosecuted from the final judgment disposing of the petition. Code 1907, § 2837; Williams v. Tyler, 14 Ala. App. 591,71 So. 51. Moreover, if we so treat the case, and the appeal as properly taken, it is clear that the appellant has not acquitted himself of negligence. As was said in Williams v. Tyler, supra, 14 Ala. App. 613, 71 So. 60, the party praying such relief "must show that the judgment was rendered because of accident or mistake on the part of the clerk, unmixed with negligence on her part or the part of her attorneys, whose negligence, if found, must be charged to her." Evans v. Wilhite, supra; Broda v. Greenwald, 66 Ala. 538.
There is nothing in this record showing what, if any, diligence appellant's attorney, Price, had exercised to keep advised of the proceedings, and there was some evidence showing that he was negligent in respect to his mail, and in all probability the notice embodied in the list of cases forwarded through the mails to him by the Presiding Judge was misplaced through such negligence. However, we hold that the proceeding in question was, as treated by the trial court, a motion to set aside the judgment, grantable, if at all, under the plenary power of the court to set aside its own judgments, for proper cause shown, if made within the period such power may be exercised; and, the motion being made after the lapse of 30 days from the date of the rendition of the judgment, the court was without power to grant it. Local Acts 1907, p. 203, § 21.
Affirmed.